 


113 HRES 23 EH: Providing for consideration of the bill (H.R. 152) making supplemental appropriations for the fiscal year ending September 30, 2013, and for other purposes.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 23 
In the House of Representatives, U. S.,

January 15, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 152) making supplemental appropriations for the fiscal year ending September 30, 2013, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 152) making supplemental appropriations for the fiscal year ending September 30, 2013, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part B of the report of the Committee on Rules. After disposition of such amendments, the Chair shall put the question on the amendment in the nature of a substitute. 
2.If the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules accompanying this resolution is not adopted, the Committee shall rise and report that it has come to no resolution on the bill. If the amendment in the nature of a substitute is adopted, the amendment in the nature of a substitute shall be considered as the original bill for the purpose of further amendment. No further amendment shall be in order except the amendments printed in part C of the report of the Committee on Rules. At the conclusion of consideration of the amendments printed in part C of the report of the Committee on Rules, the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill, to the amendment in the nature of a substitute printed in part A of the report of the Committee on Rules, or to amendment number 1 printed in part C of the report of the Committee on Rules. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
3.Each amendment printed in part B and part C of the report of the Committee on Rules accompanying this resolution may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment (except as specified in the report), and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. 
4.In the engrossment of H.R. 152, the Clerk shall— 
(a)add the text of H.R. 219, as passed by the House, as new matter at the end of H.R. 152; 
(b)conform the title of H.R. 152 to reflect the addition of the text of H.R. 219, as passed by the House, to the engrossment; 
(c)assign appropriate designations to provisions within the engrossment; 
(d)conform cross-references and provisions for short titles within the engrossment. 
 
Karen L. Haas,Clerk.
